Citation Nr: 1018235	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-00 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin disability.

2.  Entitlement to a disability rating greater than 
10 percent for maxillary sinusitis.  

3.  Entitlement to a compensable disability rating for left 
mandible fracture.

4.  Entitlement to a disability rating greater than 
10 percent for left eye retinal detachment with healed scar.  

5.  Entitlement to service connection for heart disability.

6.  Entitlement to service connection for gallbladder 
disability.

7.  Entitlement to service connection for pancreas 
disability. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 
1977.  Service in Vietnam during the Vietnam Era is conceded.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2007, a 
statement of the case was issued in December 2007, and a 
substantive appeal was received in January 2008.

The Veteran also filed a notice of disagreement and a 
substantive appeal regarding the issue of service connection 
for lupus which the RO denied in August 2007.  At the time of 
an RO hearing in June 2008, he withdrew that issue from 
appellate consideration.  Thus, an issue related to service 
connection for lupus is not before the Board.

The issues of service connection for heart, gallbladder, and 
pancreas disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.




FINDINGS OF FACT

1.  The competent medical evidence shows no currently 
diagnosed skin disability which could be attributed to active 
service.

2.  The competent medical evidence shows that the Veteran's 
service-connected maxillary sinusitis is not manifested by 3 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting 4-6 weeks) antibiotic treatment 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

3.  The competent medical evidence shows that the Veteran's 
service-connected left mandible fracture is not manifested by 
mandible malunion with moderate displacement.

4.  The competent medical evidence shows that the Veteran's 
vision in his left eye is not 20/50 or worse and his left eye 
concentric contraction of visual field is not to 15 degrees 
or less.


CONCLUSIONS OF LAW

1.  The criteria for service connection for skin disability 
are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for a disability rating greater than 10 
percent for maxillary sinusitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6513 (2009).

3.  The criteria for a compensable disability rating for left 
mandible fracture have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.150, DC 9904.  (2009).

4.  The criteria for a disability rating greater than 10 
percent for left eye retinal detachment have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, 
DC 6008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  The notice requirements 
apply to all five elements of a service connection claim: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  The RO provided the Veteran 
pre-adjudication notice by letters dated in November 2006 and 
February 2007.  The notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA also has a duty to assist a claimant under the VCAA.  VA 
has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran examinations for 
sinusitis and mandible fracture in 2007 and 2009, and 
afforded the Veteran the opportunity to give testimony at an 
RO hearing.  A VA examination is not necessary for the claim 
for service connection for skin disability as the evidence 
does not establish that the Veteran suffered a relevant 
disease, injury, or event in service.  All known and 
available records relevant to the issues being decided on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  
Thus, the Board finds that VA has substantially complied with 
the notice and assistance requirements and the Veteran is not 
prejudiced by a decision on the claim at this time.

Skin disease

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied.  See 38 C.F.R. 
§ 3.309.  These diseases are chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, Multiple myeloma, Non-Hodgkin's lymphoma, 
Acute and subacute peripheral neuropathy, Porphyria cutanea 
tarda, Prostate cancer, Respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), Soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).

NOTE 1: The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma. 
 
NOTE 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  

The Veteran served in Vietnam during the Vietnam era and so 
exposure to Agent Orange during that time is conceded.  
38 C.F.R. § 3.309.  There is no evidence of a skin disorder 
in service or of an Agent Orange exposure related skin 
disease listed in 38 C.F.R. § 3.309.  Service treatment 
records are silent for reference to skin disability.  
Moreover, there are no current diagnoses of skin disease in 
any of the medical records submitted.  The Veteran has 
testified in June 2008 that he has skin problems and he 
contends that they are due to Agent Orange exposure in 
service.  He is competent to indicate that he has skin 
lesions but is not competent to render a medical diagnosis 
indicating what, if any, skin disorder he has, or what caused 
it.  For this, medical evidence is required.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  In the absence of a 
currently diagnosed skin disability and a showing of a causal 
relationship between the claimed skin disability and active 
service, the Board finds that service connection for a skin 
disability is not warranted.  38 C.F.R. § .3.303; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 (1992).  



Increased ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Sinusitis

The Veteran appeals the RO's denial of a rating higher than 
10 percent for his service-connected chronic sinusitis, which 
is rated under 38 C.F.R. § 4.97, Diagnostic Code 6513.  The 
rating is protected.  That code provides for a 10 percent 
rating for sinusitis having 1 or 2 incapacitating episodes 
per year of sinusitis requiring prolonged (lasting 4-6 weeks) 
antibiotics, or when there are 3-6 non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is warranted when there are 3 or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
4-6 weeks) antibiotic treatment, or when there are more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

The Veteran was assessed with chronic sinusitis on VA 
evaluation in February 2007 and given non-antibiotic 
medication prescription refills.  On VA examination in July 
2007, the Veteran reported nasal congestion and postnasal 
drainage.  He stated that he had symptoms every day, but that 
once every 3 months, he would have an exacerbation which 
would make him take sick leave and rest at home, not 
necessarily bedrest.  It would last for 1-2 days.  He was not 
sure if he had received antibiotic therapy.  On examination, 
the Veteran's nose had no crusting and there was mild 
tenderness over the maxillary sinuses bilaterally.  Sinus 
X-rays were normal and the diagnosis was chronic sinusitis 
with mild to moderate symptoms on a daily basis and 
exacerbations at least 4 times a year requiring the Veteran 
to take sick leave.   On VA examination in July 2009, the 
Veteran indicated that he was treated with over the counter 
antihistamines and decongestants and Flonase nasal spray.  He 
stated that he had not noted any purulent discharge recently 
and crusting was not reported.  On examination, the examiner 
stated that there was no tenderness, purulent discharge, or 
crusting noted.  The diagnosis was mild chronic maxillary 
sinusitis.  The Veteran testified in June 2008 that he has 
daily sinus pain and that he has problems with his sinuses at 
least 1 day a week.  

Based on a review of the evidence, the Board concludes that 
the preponderance of the evidence is against the Veteran's 
claim for a disability rating greater than 10 percent for 
service-connected maxillary sinusitis.  The evidence shows 
that the Veteran does not have 3 or more incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment or more than 6 non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  The Veteran reported in February 2007 that he 
experienced sinusitis exacerbations once every 3 months 
lasting for 1-2 days.  This does not tend to show that he 
experienced incapacitating episodes requiring prolonged 
treatment.  No purulence or crusting has been complained of 
or shown on examination.  There also is no indication that 
the Veteran has been prescribed any antibiotics to treat his 
service-connected maxillary sinusitis.  

Left mandible

The Veteran appeals the denial of a compensable rating for 
left mandible fracture, which is rated under 
38 C.F.R. § 4.150, DC 9904.  That code provides for a 
noncompensable rating for mandible malunion with slight 
displacement, and a 10 percent rating for mandible malunion 
with moderate displacement.  This is dependent on degree of 
motion and relative loss of masticatory function.  See 
38 C.F.R. § 4.150, DC 9904 (2009).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

On VA dental examination in July 2007, in describing the 
extent of functional impairment due to loss of motion and 
masticatory function loss, the examiner stated that there was 
no functional impairment.  In describing the limitation of 
interincisal range of motion, the examiner stated that the 
range of motion was within normal limits.  

On VA dental examination in July 2009, the Veteran complained 
of a knot in his left cheek.  He was told that it was his 
parotid papilla which was a normal anatomical structure.  The 
examiner reviewed service dental records to determine what 
had happened in service and then examined the Veteran and 
stated that he found no malunion of the Veteran's upper or 
lower jaw.  Also, the Veteran denied any current pain, 
discomfort, or complications resulting from the fracture.  
The examiner stated that there was no functional impairment 
due to loss of motion and masticatory function loss.  There 
was no limitation of inter-incisal range of motion.  There 
was a slight bony defect in the extraction site of tooth #15 
which had been extracted in service when the fracture 
occurred.  It did not impact function and was a normal 
consequence of an extraction.  The Veteran testified in June 
2008 that he had jaw pain and chewing problems.

Based on a review of the evidence, the Board concludes that 
the preponderance of the evidence is against the Veteran's 
claim for a compensable disability rating for 
service-connected left mandible fracture, including when 
38 C.F.R. §§ 4.40, 4.45 are considered.  The evidence shows 
that the Veteran does not have mandible malunion with 
moderate displacement.  Instead, the evidence shows that he 
does not have mandible malunion and there is no functional 
impairment of his mandible.  The Veteran's testimony also has 
been considered in adjudicating this claim.  The Veteran 
denied experiencing any pain resulting from the fracture at 
his most recent VA examination for the left mandible.  The 
Board finds that these examination results showed no malunion 
or functional impairment and are the most probative evidence 
in the claims file because they were based on an examination 
by a dentist.  

Left eye

The Veteran seeks an increased rating for his 
service-connected postoperative left eye retinal detachment 
with healed scar, which is rated under 38 C.F.R. § 4.79, 
DC 6008 (2008).  The 10 percent rating is protected.  The 
rating criteria for retinal detachment have changed during 
the course of the claim, effective from December 10, 2008.  
See 73 Fed. Reg. 66543 (Nov. 10, 2008).  The new criteria 
apply only for claims filed on or after December 10, 2008.  
As the Veteran's claim was filed before that date, the 
revised rating criteria do not apply.  

Under the former DC 6008, chronic retinal detachment is to be 
rated from 10 to 100 percent for impairment of visual acuity 
or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  The minimum rating 
during active pathology is 10 percent.  In rating impairment 
of visual acuity, the best distant vision obtainable after 
best correction with glasses will be the basis of rating, 
except in cases of keratoconus in which contact lenses are 
medically required. 38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity. 38 C.F.R. § 4.84a, 
DC's 6061 to 6079.  The percentage evaluation will be found 
from Table V by intersecting the horizontal row appropriate 
for the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.83a, Table V (2009).  In this respect, under DC's 6078 
and 6079, when the vision in one eye is 20/40 and the vision 
in the other eye is 20/40, a noncompensable rating is 
assigned.  When the vision in one eye is 20/50 and the vision 
in the other eye is 20/50, a 10 percent rating is assigned.  
When the vision in one eye is 20/70 and the vision in the 
other eye is 20/50, a 20 percent rating is assigned.  

A 30 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in both eyes is correctable to 20/70; (2) when vision 
in one eye is correctable to 20/100 and vision in the other 
eye is correctable to 20/70; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/50; (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40; or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40. 38 C.F.R. § 4.84a, DC's 6074, 6076, 
6077, 6078 (2009).

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/70; (2) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/50; or (4) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/50. 38 C.F.R. § 4.84a, DC's 6073, 6076 
(2009).

A 50 percent disability rating is warranted for: (1) 
corrected visual acuity of one eye is to 20/100 in both eyes; 
(2) corrected visual acuity is to 10/200 in one eye and to 
20/70 in the other eye; (3) corrected visual acuity is to 
5/200 in one eye and 20/70 in the other eye; or (4) blindness 
or anatomical loss of one eye and corrected vision in the 
other eye to 20/70 and 20/50, respectively. 38 C.F.R. 4.84a, 
DC's 6065, 6069, 6076, 6078 (2009).

A 60 percent disability rating is warranted for: (1) 
corrected visual acuity of one eye is to 20/200 and the other 
eye is 20/100; (2) corrected visual acuity of one eye is to 
15/200 and the other eye is to 20/100; (3) corrected visual 
acuity of one eye is to 10/200 and the other eye is to 
20/100; (4) corrected visual acuity of one eye is to 5/200 
and the other eye is to 20/100; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. 
4.84a, DC's 6065, 6069, 6073, 6076 (2009).

A 70 percent disability rating is warranted for: (1) 
corrected visual acuity to 20/200 in both eyes; (2) corrected 
visual acuity in one eye to 10/200 and 20/200 in the other 
eye; (3) corrected visual acuity in one eye to 5/200 and 
20/200 in the other eye; or (4) blindness or anatomical loss 
of one eye and corrected visual acuity to 20/200 in the other 
eye. 38 C.F.R. 4.84, DC's 6064, 6068, 6072, 6075 (2009).

A 100 percent disability rating is warranted for: (1) 
corrected visual acuity to 5/200, bilaterally; (2) blindness 
in one eye (having only light perception) and 5/200 in the 
other eye; (3) anatomical loss of one eye and corrected 
visual acuity to 5/200 in the other eye; (4) blindness in 
both eyes having only light perception; or (5) anatomical 
loss of both eyes. 38 C.F.R. § 4.84, Diagnostic Codes 6061, 
6062, 6063, 6067, and 6071 (2008).

Where only one eye is service-connected and the Veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1) (2009); see 
also 38 C.F.R. § 4.14 (2009) (manifestations not resulting 
from the service-connected disability may not be used in 
establishing the service-connected evaluation).  Compensation 
is payable for the combinations of service-connected and 
nonservice-connected disabilities of blindness in one eye as 
a result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability as 
if both disabilities were service-connected, however, 
provided the nonservice-connected disability is not the 
result of the Veteran's own willful misconduct.  38 C.F.R. § 
3.383(a) (2009).  Loss of use or blindness of one eye, having 
only light perception, will be held to exist when there is 
inability to recognize test letters at one foot and when 
further examination of the eyes reveals that perception of 
objects, hand movements or counting fingers cannot be 
accomplished at three feet, lesser extents of vision, 
particularly perception of objects, hand movements, or 
counting fingers at distances less than three feet, being 
considered of negligible utility.  38 C.F.R. § 4.79 (2009).

Ratings for impairment of field vision permit a 10 percent 
rating when the concentric contraction of the visual field is 
limited to 30 degrees but not to 15 degrees unilaterally, and 
a 20 percent rating where it is limited to 15 degrees but not 
to 5 degrees unilaterally.  38 C.F.R. § 4.84, DC 6080 (2009).  
The normal visual field extent at the 8 principal meridians 
is 85 temporally and down temporally, 65 degrees down, 50 
degrees down nasally, 60 degrees nasally, 55 degrees up 
nasally, 45 degrees up, and 55 degrees up temporally.  
38 C.F.R. § 4.84, Table III (2009).  Computation of average 
concentric contraction of visual fields is determined by 
recording the extent of the remaining visual fields in each 
of the 8 45 degree principal meridians.  The number of 
degrees lost is determined at each meridian by subtracting 
the remaining degrees from the normal visual fields given in 
Table III.  The degrees lost are then added together to 
determine total degrees lost.  This is subtracted from 500.  
The difference represents the total remaining degrees of 
visual field.  The difference divided by 8 represents the 
average contraction for rating purposes.  38 C.F.R. § 4.76a 
(2009). 

On VA examination in January 2007, the Veteran had left eye 
field loss to 35 degrees temporally, 53 degrees down 
temporally, 49 degrees down, 34 degrees down nasally, 42 
degrees up nasally, 40 degrees nasally, and 47 degrees up 
temporally.  His corrected visual acuity for his left eye was 
20/15 far and 20/20 near.  

On VA examination in July 2009, the Veteran denied pain and 
did not report rest-requirements or episodic incapacity.  He 
had left eye field loss to 35 degrees temporally, 28 degrees 
down temporally, 5 degrees down, 20 degrees down nasally, 50 
degrees nasally, 5 degrees up nasally, and 5 degrees up, and 
65 degrees up temporally.  His corrected visual acuity for 
his left eye was 20/30- far and 20/40 near.  

Based on a review of the evidence, the Board concludes that 
the preponderance of the evidence is against the Veteran's 
claim for a disability rating greater than 10 percent for 
service-connected left eye retinal detachment with healed 
scar.  His visual acuity is better than 20/70 in his left 
eye.  Service connection is not effect for any vision 
problems in his right eye.  Also, the Veteran denied pain on 
VA examination in July 2009 and there are no indications of 
rest-requirements or episodic incapacity.  His impairment of 
field of vision in his left eye is to 16 degrees, according 
to the January 2007 examination, and to 36 degrees, according 
to the July 2009 VA examination.  Since service connection is 
not in effect for the Veteran's right eye, and since the 
Veteran is not blind in his left eye, impairment from the 
Veteran's right eye cannot be considered in evaluating the 
level of disability in his service-connected left eye.  The 
Veteran's eye examination results show that his vision in his 
left eye is not 20/50 or worse and his concentric contraction 
of visual field is not to 15 degrees or less.

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected maxillary 
sinusitis, left mandible fracture, and for left eye retinal 
detachment with healed scar.  38 C.F.R. § 3.321 (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting 
that the issue of an extraschedular rating is a component of 
a claim for an increased rating and referral for 
consideration must be addressed either when raised by the 
Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected disabilities adjudicated in this 
appeal are not inadequate in this case.  The Veteran reported 
at his VA examination in June 2007 that his sinusitis 
symptoms required that he take sick leave and rest at home 
only every 3 months for 1-2 days.  The Veteran also has 
denied experiencing any current pain due to his service-
connected left mandible fracture.  The VA examiner concluded 
in July 2007 that the Veteran experienced no functional 
impairment due to his service-connected left mandible 
fracture.  Additionally, the diagnostic criteria adequately 
describe the severity and symptomatology of the Veteran's 
service-connected disabilities adjudicated in this decision.  
Moreover, the evidence does not demonstrate other related 
factors such as marked interference with employment and 
frequent hospitalization.  In light of the above, the Board 
finds that the criteria for submission for assignment of 
extraschedular ratings for the service-connected disabilities 
adjudicated in this appeal pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for skin disability is 
denied.

Entitlement to a disability rating greater than 10 percent 
for maxillary sinusitis is denied.

Entitlement to a compensable disability rating for left 
mandible fracture is denied.

Entitlement to a disability rating greater than 10 percent 
for left eye retinal detachment with healed scar is denied.


REMAND

The Veteran's available service treatment records show that 
he was treated for vomiting in April 1966, vomiting and 
diarrhea in August 1974, and abdominal cramps and diarrhea in 
September 1974.  He currently is being treated for 
pancreatitis and gallbladder problems.  He has contended that 
his current pancreatitis and gallbladder problems initially 
were incurred during active service.  Given the Veteran's 
contentions, and given that he has not been afforded VA 
examination, the Board finds that, on remand, he should be 
scheduled for appropriate examination(s) to determine if his 
current pancreas and gallbladder problems are related to 
service manifestations.  

Similarly, the Veteran reported having had pain or pressure 
in his chest on service examination in February 1977.  He now 
has been diagnosed as having uncontrolled hypertension and 
atrial fibrillation as reflected by March 2006 private 
medical records.  His claim for service connection for heart 
disability should be treated as including hypertension and 
atrial fibrillation, as he should not be held to plead his 
claim exactly and specifically.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Given the Veteran's contentions, and 
given that he has not been afforded VA examination, the Board 
finds that, on remand, he should be scheduled for appropriate 
examination(s) to determine if his current heart problems are 
related to in-service manifestations.  38 C.F.R. § 3.159.  

The RO/AMC also should attempt to obtain the Veteran's up-to-
date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his 
service representative and ask them to 
identify all VA and non-VA clinicians 
who have treated him for a heart 
disability, gallbladder disability, 
and/or for pancreas disability since 
his separation from active service.  
Obtain all VA treatment records that 
have not been obtained already.  Once 
signed releases are obtained from the 
Veteran, obtain any private treatment 
records that have not been obtained 
already.  A copy of any response(s), to 
include a negative reply and any 
records obtained, should be included in 
the claims file.

2.  The, schedule the Veteran for 
appropriate VA examination to determine 
the current nature and severity of his 
claimed heart, gallbladder, and 
pancreas disabilities.  The claims file 
must be provided to the examiner(s) for 
review.    

For the claimed heart disability, based 
on a review of the claims file and the 
results of the Veteran's physical 
examination, the examiner(s) should 
identify any current heart disability 
(including murmur, hypertension, or 
atrial fibrillation) experienced by the 
Veteran.  The examiner(s) also should 
opine whether it is at least as likely 
as not (a 50 percent or greater 
probability) that any current heart 
disability, if diagnosed, had its onset 
during active service or is related to 
any in-service disease or injury.  The 
examiner should address specifically 
the significance of the chest pain 
symptomatology noted in the Veteran's 
service treatment records.  A complete 
rationale must be provided for any 
opinion(s) expressed.  If the requested 
opinion(s) cannot be provided, then the 
examiner(s) must explain why in his or 
her examination report.

For the claimed gallbladder disability, 
based on a review of the claims file 
and the results of the Veteran's 
physical examination, the examiner(s) 
should identify any current gallbladder 
disability experienced by the Veteran.  
The examiner(s) also should opine 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that any current gallbladder 
disability, if diagnosed, had its onset 
during active service or is related to 
any in-service disease or injury.  The 
examiner should address specifically 
the significance of the 
gastrointestinal pain symptomatology 
noted in the Veteran's service 
treatment records.  A complete 
rationale must be provided for any 
opinion(s) expressed.  If the requested 
opinion(s) cannot be provided, then the 
examiner(s) must explain why in his or 
her examination report.

For the claimed pancreas disability, 
based on a review of the claims file 
and the results of the Veteran's 
physical examination, the examiner(s) 
should identify any current pancreas 
disability experienced by the Veteran.  
The examiner(s) also should opine 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that any current pancreas disability, 
if diagnosed, had its onset during 
active service or is related to any in-
service disease or injury.  The 
examiner should address specifically 
the significance of the 
gastrointestinal pain symptomatology 
noted in the Veteran's service 
treatment records.  A complete 
rationale must be provided for any 
opinion(s) expressed.  If the requested 
opinion(s) cannot be provided, then the 
examiner(s) must explain why in his or 
her examination report.

3.  Review the VA examination report(s) 
after completion to ensure that all 
questions asked of the examiner(s) were 
answered to the extent possible.  

4.  Thereafter, readjudicate the claims 
of service connection for heart, 
gallbladder, and pancreas disabilities.  
If any benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


